Acknowledgement
This Notice of Allowance is in response to amendments filed 12/22/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 has been considered by the examiner.
Reasons for Allowance
Claims 1-7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Rosen (US 2020/0018291 A1), Minami et al. (US 2011/0204631 A1), and Muik (US 9,777,710 B2), taken alone or in combination, does not teach the claimed asset inspection system, comprising: 
an asset controller configured to monitor one or more parameters associated with an asset and to control operation of the asset; 
one or more drones; and 
a flight controller configured to communicate with the one or more drones and the asset controller, wherein the flight controller is configured to: 
send a command to the asset controller instructing the asset controller to transition the asset from a first operational mode to a second operational mode; 
receive a confirmation from the asset controller that the asset has transitioned to the second operational mode; and 
instruct the one or more drones to execute a flight plan about the asset to collect inspection data of the asset while the asset is in the second operational mode.
Specifically, Rosen discloses a similar asset inspection system (see Figure 1; ¶0011) that comprises an asset controller configured to monitor one or more parameters associated with an asset (i.e. wind turbine 4) and to control operation of the asset (see ¶0010-0013), one or more drones (see ¶0054), and a flight controller configured to communicate with the one or more drones and the asset controller (see ¶0111-0112), wherein the flight controller is configured to send a command to the asset controller (see ¶0110) and instruct the one or more drones to execute a flight plan about the asset to collect inspection data of the asset (see ¶0111-0013). However, Rosen does not teach that the command sent to the asset controller instructs the asset controller to transition the asset from a first operational mode to a second operational mode and that the flight controller receives a confirmation from the asset controller that the asset has transitioned to the second operational mode, so as to instruct the one or more drones to execute the flight plan about the asset to collect inspection data of the asset while the asset is in the second operational mode, as claimed.
Upon further search and consideration in light of the amendments filed 12/22/2020, Minami et al. and Muik have been identified as relevant prior art. Minami et al. discloses the known technique of controlling an asset similar to Rosen by switching between a first operational mode and a second operational mode (see Figure 3); however, Minami et al. does not disclose receiving a confirmation from the asset controller that the asset has transitioned to the second operational mode. Minami et al. Muik discloses the known technique of confirming that an asset similar to Rosen has transitioned to a second operational mode (see claim 1); however, Muik is entirely silent regarding a flight controller, in which a confirmation is received from an asset controller that indicates the asset has transitioned to the second operational mode, as claimed. 
While the general concept of communicating a signal from one controller instructing another controller to change to a second operational mode and then receiving a confirmation from the other controller that it has transitioned to second operational mode is well known (e.g., Figure 5 of Okano (US 2012/0315862 A1)), analogous prior art cannot be identified in which the controllers pertain to a flight controller and an asset controller, in light of their claimed configurations. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661